



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Rompre, 2015 ONCA 707


DATE: 20151022

DOCKET: C59904

Watt, Hourigan and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jean Rompre

Appellant

Ian Carter, for the appellant

Chris de Sa, for the respondent

Heard and released orally:  October 21, 2015

On appeal from the conviction entered on October 1, 2014
    by Justice Timothy D. Ray of the Superior Court of Justice, sitting without a
    jury.

ENDORSEMENT

[1]

The appellant was convicted of possession for the purposes of
    trafficking and two counts of possession of the proceeds of crime. His arrest
    arose out of a routine traffic stop, after he was observed running a red light.
    The officer who stopped his car smelled fresh marijuana and discovered over
    three kilograms in the back seat and trunk, along with bundles of thousand
    dollar bills.

[2]

The appellant argued that he was subject to an unreasonable search in
    violation of s. 8 of the
Canadian Charter of Rights and Freedoms
, and
    called no evidence at the blended
voir
dire
. The trial judge
    proceeded on the basis that the Crown had to establish reasonable and probable
    grounds to conduct the traffic stop in order to establish that the search was legal,
    and that this had to be established on the balance of probabilities.

[3]

The trial judge expressed concerns regarding the evidence of the
    arresting officer, who was found guilty of discreditable conduct in 2009 for
    calling in sick on behalf of another officer. In particular, the trial judge
    found that the officer was not forthright in his testimony about the 2009
    incident and expressed serious doubt about his testimony concerning the
    traffic stop. However, the trial judge accepted the evidence of a second
    officer who arrived on the scene, which he considered added weight to the
    arresting officers evidence, and on this basis concluded that there were
    reasonable and probable grounds for the traffic stop.

[4]

The appellant argues that the trial judge erred in concluding that the
    arresting officers testimony was confirmed by the other officer and that he
    misapprehended the evidence of the confirmatory witness in any event.

[5]

We disagree. It was open to the trial judge to accept or reject the
    evidence of the arresting officer, with or without confirmatory evidence. The
    arrest arose out of a routine traffic stop and the evidence of the second
    officer on the scene confirmed much of the testimony of the arresting officer.
    The second officer was not present when the appellant was said to have ran the
    red light, but his testimony as to experience at the intersection where the
    stop occurred confirmed visibility issues and he confirmed other aspects of the
    arresting officers account as well.

[6]

There is no basis for the court to interfere with the findings of the
    trial judge.

[7]

The appeal is dismissed.

David
    Watt J.A.

C.W.
    Hourigan J.A.

Grant
    Huscroft J.A.


